Citation Nr: 0308422	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-23 270	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the RO which granted service connection for right and left 
knee disorders, assigning each disability a 10 percent 
rating.  The veteran appeals for higher ratings.

In December 2002, the veteran had a hearing before the 
undersigned Veterans Law Judge.

The claim for a rating in excess of 10 percent for the 
service-connected right knee disorder will be discussed in 
the remand section.  The claim for a rating in excess of 10 
percent for a left knee disorder will be discussed below.


FINDINGS OF FACT


The veteran's left knee disability is manifested by full 
extension, full flexion, and no instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that effective November 2000 new law and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed July 2000 rating decision, an October 2000 
statement of the case, and a supplement statement of the case 
dated in December 2001.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

In an April 2002 letter, the RO informed the veteran of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and action they would take to assist the veteran 
in obtaining evidence to substantiate his claim.  During a 
December 2002 Video Conference Board hearing, the veteran was 
informed of the assistance VA would provide (i.e., the 
evidence that they would try to obtain) in an effort to 
substantiate his claim.  The Board observes that the 
aforementioned correspondence and Board hearing informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in an effort to substantiate 
his claim.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 
(2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records, 
postservice medical records, and assertions made by the 
veteran and his representative in support of his claim.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claim for a higher initial rating for a 
left knee disorder poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In July 1998 and April 1999 rating decisions, the RO denied 
claims of service connection for a left knee disorder.  The 
veteran did not appeal these adverse determinations and thus, 
they became final.  In August 1999, the veteran filed a 
request to reopen the claim of service connection for a left 
knee disorder.  In November 1999, the RO denied such request 
and the veteran filed a notice of disagreement with the 
adverse determination.  Thereafter, the RO, in July 2000, 
granted service connection for a left knee disorder and 
assigned a 10 percent rating, effective from August 1999 (the 
date of the request to reopen the claim of service 
connection).

The veteran contends that a rating in excess of 10 percent 
for the service-connected left knee is warranted.  During his 
appeal, he asserts that he had pain, swelling and giving way 
of the left knee.

The Board notes that the veteran also asserts that his 
service-connected right and left knee disorders have caused 
him to miss a substantial amount of time from work.  (See 
statement dated August 27, 1999).  In a November 2000 
statement and during a December 2002 Board hearing, the 
veteran stated that his service-connected right and left knee 
disorders interfered with his ability to perform his job.  
Given the facts in the instant case, the Board has a 
responsibility to address the veteran's entitlement to an 
extraschedular rating.  The Board will address such issue, as 
well as, the issue for a rating in excess of 10 percent for a 
right knee disorder in the remand section which follows this 
decision.  The claim for a schedular increase rating as it 
pertains to the left knee will be discussed below.  See 
VAOGCPREC 6-96 (holding that the Board is not precluded from 
issuing a final decision on the issue of an increased 
schedular evaluation and remanding an extraschedular 
evaluation raised in connection with the claim for an 
increased rating).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, as the veteran has appealed from an initial 
award, consideration will given to whether initial ratings in 
excess of 10 percent for his service connected left knee 
disorder is warranted for any period of time during the 
pendency of his claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran is currently assigned a 10 percent rating for his 
left knee disorder under Code 5260.  Standard motion of a 
knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.  A 0 percent rating is warranted 
for limitation of leg flexion when it is limited to 60 
degrees, a 10 percent rating is warranted when it is limited 
to 45 degrees, and a 20 percent rating is warranted when it 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  A 0 
percent rating is warranted when leg extension is limited to 
5 degrees, a 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5261.  VA outpatient treatment records from 1999 to 2001 are 
on file and these records show that the veteran had a full 
range of motion of the left knee.  Likewise, a June 2000 VA 
examination report reveals that the veteran's left knee range 
of motion (0 to 140 degrees of flexion) was normal.  If codes 
5260 and 5261 were applied to the veteran's case, he would be 
assigned noncompensable ratings.  The Board notes that the RO 
assigned the veteran a 10 percent rating for the service-
connected left knee disorder stating that reasonable doubt 
was resolved in favor of the veteran.  The Board finds that 
there is no objective evidence of additional limitation of 
motion of the left knee due to pain on use, and certainly not 
additional limitation to the extent necessary for a higher 20 
percent rating under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee, and a 20 
percent is assigned when it is moderate.  38 C.F.R. § 4.71, 
Code 5257.  This code must also be considered in determining 
whether a higher rating is warranted.  Although the veteran 
testified at a Video Conference Board hearing that his left 
knee gives way and caused him to stumble when walking, the 
record is negative for any subluxation or instability of the 
left knee.  A June 2000 VA examination report reveals that 
the veteran had no evidence of mediolateral or 
anteroposterior instability of the left knee.  The examiner 
noted that the veteran's gait was completely nonantalgic 
without the use of any assistive device and he had no limp.  
VA treatment reports from 1999 to 2001 are also negative for 
any findings of subluxation or instability of the left knee.

The Board observes that VA General Counsel's opinions hold 
that under certain circumstances, arthritis and instability 
of a knee may be rated separately under Codes 5003 and 5257.  
However, the opinions are inapplicable in the present case 
because the veteran does not have arthritis or instability of 
the knees.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  An October 
1998 X-ray study report, as well as all other medical reports 
of record is negative for a finding of arthritis.  Likewise, 
and as noted above, there is no evidence of subluxation or 
instability of the left knee.

As previously noted this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, supra.  However, there appears to have been no 
identifiable periods of time since August 1999, the effective 
date of service connection, when the left knee disability was 
more than 10 percent disabling.  Thus "staged ratings" are 
inapplicable here.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for a left knee disorder.  Thus, the 
benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a left knee disorder is 
denied.


REMAND

The veteran asserts that his service-connected right knee is 
more disabling than reflected in the 10 percent rating 
currently assigned.  During a December 2002 Video Conference 
Board hearing, the veteran reported that he had X-ray studies 
taken of the right knee in December 2002 and that he would 
have an MRI of the right knee in January 2003.  These records 
need to be obtained and associated with the claims file.

The Board notes that VA last examined the veteran's right 
knee in June 2000.  He underwent right knee arthroscopy in 
June 2001.  He reported that his knee did not improve 
following surgery.  The Board finds that the veteran should 
be scheduled for a VA examination to determine the current 
severity of his right knee disorder.

A review of the record indicates that the veteran's service- 
connected bilateral knee disorder may interfere with his 
employment.  The veteran asserts he has missed a substantial 
amount of time from work due to his service-connected knee 
disorders.  Given the veteran's claim of missing time off of 
work due to his service-connected knee disorders, the Board 
finds, as noted above, that consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1) 
(2002) has been reasonably raised.  The record reflects the 
RO has not considered whether an extraschedular evaluation is 
warranted.  The Board notes that prior to consideration of an 
extraschedular evaluation, additional information is needed, 
such as the actual time lost from the veteran's job as a ROTC 
instructor at a high school, and whether the veteran is 
currently working now and if so, how often does he take off 
due to his service-connected knee disorders.  In this regard, 
the veteran should provide documentation from his employer 
showing time he has taken off due to the service-connected 
knee disorders.  In addition, any medical records showing 
that the veteran took time off of work due to his service-
connected bilateral knee disorder should also be requested.  
In light of the foregoing, a remand is warranted for the RO 
to consider an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997); See VAOGCPREC 6-96.



In view of the foregoing, the above issues are remanded to 
the RO for the following action:


1.  Ask the appellant to identify all VA 
and non-VA health care providers who have 
treated him for a right knee disorder 
from April 2002 to the present.  Obtain 
records from each health care provider 
the appellant identifies.  

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  The RO is asked to contact the 
veteran and request that he provide 
evidence concerning a claim for an 
extraschedular evaluation for his 
service-connected right and left knee 
disorders, to specifically include 
verifying documentation as to the actual 
time lost from his job as a ROTC 
instructor at a high school; whether he 
is currently working now and if so, 
documentation from his employer showing 
time he has taken off due to the service-
connected knee disorders; and any medical 
records showing that the veteran took 
time off of work due to his service-
connected bilateral knee disorder should 
also be requested.

3.  Obtain from the VAMC Charleston right 
knee X-ray studies dated in December 2002 
and MRI studies of the right knee dated 
in January 2003.

4.  After the above evidence has been 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disorder.  Send the claims folder to 
the examiner for review.  The examiner 
should be informed that all indicated 
tests, including range of motion studies 
should be performed and all findings must 
be reported in detail.  The examiner 
should review the claims folder and 
render specific findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
right knee disorder.  In addition, the 
physician should state whether, and to 
what extent, if any, the veteran 
experiences functional loss due to 
painful motion or weakness with repeated 
use of the knee and/or during flare-up of 
the knee symptoms.  To the extent 
possible, the physician should express 
such functional loss in terms of degrees 
of limited motion, or weakness in the 
knee.  

5.  After the foregoing, the RO should 
review the veteran's claims, to include 
consideration of whether the criteria for 
submission for assignment of an 
extrascheduler rating for the right knee 
and left knee disorders pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, the case should be 
referred to the Director of Compensation 
and Pension for appropriate action.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

